Citation Nr: 0415431	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  99-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for fibromyalgia including 
as secondary to the service-connected neck, low back and left 
knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had military service from June 1958 to January 
1959 and from September 1968 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied, inter alia, service 
connection for fibromyalgia, hypertension, and diabetes as 
secondary to the veteran's service-connected arthritis of the 
cervical spine.  The veteran filed a timely notice of 
disagreement in March 1999 as to these issues.  The RO issued 
a statement of the case (SOC) in April 1999.  Thereafter, the 
VA Form 9 dated in May 1999 limited the appeal to service 
connection for fibromyalgia.  Thus, this appeal is limited to 
the issue as listed on the title page.

The veteran provided oral testimony at a hearing before the 
undersigned Veterans Law Judge (formerly Member of the Board) 
in June 2000.  A transcript of that hearing is of record.

This matter was previously before the Board in December 2000 
at which time it was remanded for additional development.

In July 2002 the Board requested additional development on 
the matter of entitlement to service connection for 
fibromyalgia as secondary to the service-connected disability 
of arthritis of the cervical spine pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  

In June 2003 this matter was again before the Board and 
remanded to the RO for additional development, including 
compliance with requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The Board has recharacterized the issue as set forth above.  
The issue on appeal concerns a disorder of fibromyalgia.  The 
veteran has made reference to the claimed fibromyalgia being 
proximately due to the service-connected disabilities of the 
neck, low back and left knee, which were sustained in an 
injury in 1972.  The RO previously interpreted the veteran's 
claim of entitlement to service connection for fibromyalgia 
as secondary to the veteran's service connected neck 
disability only.  This was incorrect, therefore, the issue 
has been recharacterized in order to clarify each of the 
claimed secondary disabilities that are involved.  This 
recharacterization does not prejudice the veteran because the 
disability being adjudicated is the same as the disability 
that has been adjudicated during the pendency of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has filed notice of disagreement with a September 
2003 rating decision in which the RO continued a 20 percent 
disability evaluation for myofascial low back strain, a 20 
percent disability for chondromalacia of the left knee with 
degenerative changes and a 10 percent disability evaluation 
for a neck injury with arthritis, C3 and C6.  An SOC was 
issued in February 2004.  An appeal has not been perfected as 
to these matters and they are not before the Board for 
appellate consideration at this time.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence demonstrates that the veteran's 
fibromyalgia was not shown during service and is not causally 
related to or otherwise aggravated by the veteran's service-
connected neck, low back and left knee disabilities.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active 
service, nor proximately due to, the result of, or aggravated 
by the service-connected neck, low back and left knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002), 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in February 1976 the 
veteran was before the Medical Board with complaints of 
chronic low back, left knee and neck pain, secondary to 
trauma.  Service medical records are negative for any 
complaints, treatment or diagnosis of fibromyalgia.  By 
rating decision of July 1976 the veteran was granted service 
connection, inter alia, for post operative chondromalacia of 
the left knee with a 20 percent disability evaluation, 
myofascial low back strain with a 10 percent disability 
evaluation and a neck injury with arthritis at C3 and C6 with 
a 10 percent disability evaluation.  

On VA orthopedic examination in November 1976 it was noted 
that the veteran initially injured his back in basic training 
in 1968 and that he subsequently reinjured his back and 
injured his knee in an automobile accident in 1972.  He 
complained of having constant low back pain, which was 
increased on sitting and standing, and he was unable to lift 
objects.  He wore a lift on his left shoe and used a cane.  
He complained that his left knee was stiff and he had pain on 
walking or standing and was unable to run.  The pain was in 
the infrapatellar area and his knee stiffened on inactivity.  
With regard to his neck pain, the veteran reported that he 
had suffered pain in the neck ever since the automobile 
accident in February 1972.  

In July 1996 the veteran received outpatient treatment at a 
VA Medical Center (MC).  He was seen status post motor 
vehicle accident and complained of left upper quadrant pain 
and weakness of the right arm.  On observation, he was 
ambulatory and his gait was steady.  He had taken Tylenol for 
relief.  The veteran returned to the facility the next day 
because he was worried about his spleen and he had noticed he 
had left upper quadrant pain (ache).  The diagnosis was 
status post motor vehicle accident.  

In a VAMC outpatient treatment record dated in September 
1996, it was noted that the veteran had been in a motor 
vehicle accident in July and complained of low back pain.  
The examiner noted that the low backache had improved but the 
thoracic and right shoulder pain was progressively worse.  It 
was also noted that the veteran wanted to include the number 
of the spine in the report.  The examiner noted further that 
the veteran had a history of C5 cervical myelopathy from a 
motor vehicle accident in 1972, which had been asymptomatic 
before the current incident.  On a subsequent examination in 
September 1996, the examiner rendered diagnostic impressions 
of degenerative joint disease of the cervical and thoracic 
spine and right shoulder sprain.  

In an October 1996 VAMC clinical report of the 
rehabilitation/acute clinic, it was noted that the veteran 
presented with low back pain secondary to a motor vehicle 
accident in 1972.  The veteran reported an exacerbation of 
pain due to a motor vehicle accident in July 1996.  It was 
noted that the pain extended from the neck to the sacrum.  
J.W., M.D. was the examining physician and on examination he 
found that the veteran had an antalgic gait.  Strength 
testing was characterized by give-way weakness generally.  It 
was noted that there was tenderness on palpation in all 
classic points tested.  The diagnosis was symptoms consistent 
with fibromyalgia.  In a subsequent report in October 1996, 
it was noted that fibromyalgia was diagnosed on the previous 
day in the acute pain clinic, and it was believed to be 
secondary to a motor vehicle accident.  

In a November 1996 VAMC clinical report of the rehabilitation 
back clinic, it was noted that the veteran presented with 
fibromyalgia.  Dr. J.W. was the examining physician and on 
examination, he found that there were "tender points in 
fibromyalgia points."  The diagnosis was fibromyalgia, 
patient improving, continue present program.

In a February 1997 VAMC outpatient treatment report, it was 
noted that the veteran's chief complaint was fibromyalgia 
pain that affected his functioning.  It was also noted that 
he was seen in the Acute Pain Clinic and had been advised to 
relocate to a warmer climate.  In addition, in a March 1997 
VAMC outpatient treatment report, it was noted that the 
veteran was seen with fibromyalgia with pain.  However, there 
was no diagnosis rendered related to fibromyalgia.

In a June 1997 VAMC outpatient treatment report, it was noted 
that the veteran was a diabetic who was involved in a motor 
vehicle accident in 1996 and had been treated for right 
shoulder pain by physical therapy at VA and by a 
chiropractor, but continued to have shoulder pain.  Films of 
the shoulder were negative for fracture or dislocation.  He 
denied bowel/bladder incontinence.  The veteran reported that 
his back and shoulder pain had increased with cold weather.  
He also reported that he had burning in his hands and legs 
and foot pain after walking one-plus miles  The diagnostic 
assessments were diabetes with peripheral neuropathy, 
myofascial pain and right biceps tendon bursitis/tendonitis.

VAMC outpatient treatment report in July 1997 revealed that 
the veteran continued to complain of fibromyalgia pain 
throughout his "whole body."  The diagnosis, in pertinent 
part, was fibromyalgia.  It was noted that this was an 
unusual diagnosis given the veteran's age, symptoms and onset 
following a motor vehicle accident.

In November 1997 the veteran filed an informal claim of 
entitlement to service connection for fibromyalgia.  He 
asserted that he was in another automobile accident in July 
1996 and due to his previous injuries he developed a 
condition called fibromyalgia.  He stated that the 
fibromyalgia had caused high blood pressure and flare-ups in 
his service-connected arthritis and diabetes.  He stated 
further that he had been in constant pain and had to stop 
working as a substitute teacher.

In December 1997 the veteran was seen for a follow-up in the 
rehabilitation clinic.  He reported that he had an increase 
in his "total body pain" since the motor vehicle accident.  
On examination there was positive palpation of classic 
fibromyalgia points times eighteen and some other tender 
points.  The diagnosis was fibromyalgia.

A VA examination of the joints was conducted in January 1998.  
The veteran related the history of the 1972 motor vehicle 
accident.  Due to that accident, he was hospitalized for 
multiple injuries pertaining to the neck, low back and left 
knee from 1972 to 1974.  It was noted that he had a history 
of fibromyalgia, which had been diagnosed at the pain clinic 
in 1996 following an automobile accident in 1996.  The 
diagnoses, in pertinent part, was persistent neck pain with 
mildly reduced range of motion, with minimal paraspinous 
spasm, without true radiculopathy or sensory neuropathy 
related to any dermatomes, namely C5-6 with frequent 
headaches which the veteran associated to his neck injury in 
the aforementioned motor vehicle accident.  There was also 
chronic low lumbar strain syndrome with chronic pain, minimal 
paravetebral spasm, reduced range of motion, with rare 
radiculopathy to the left foot, with intact sensory 
perception down each lower extremity.  In addition there was 
fracture of the left patella, remote, with open reduction and 
wiring, with palpable tenderness over the medial aspect of 
the left patella with chronic left knee pain, with normal 
range of motion unrelated to any aggravation of the pain, and 
without any crepitations noted or chondromalacia noted either 
subpatellar or over the patellofemoral joint.

A December 1998 VAMC outpatient treatment report from 
physical medicine and rehabilitation indicates that the 
veteran had fibromyalgia, which began in July 1996 following 
a car accident.  He complained of pain "all over."  The 
clinical impression was fibromyalgia with sleep disturbance.  

In March 1999 the veteran underwent a physiatric consultation 
by S.R., D.O, a board certified physiatrist.  He indicated 
that he had medical records to review, as the veteran 
provided extensive records.  He referenced medical records 
from January and February 1976.  He reported that after the 
veteran's injuries in 1972 he went through extensive physical 
therapy to learn to walk properly again.  In 1996 he had an 
accident when the automobile he was driving had a head on 
collision.  He stated that at that time he developed 
fibromyalgia.  He also stated that after the 1996 accident he 
was diagnosed at the VA Chronic Pain Clinic with 
fibromyalgia.  The veteran indicated that Dr. J.W., the 
doctor at the pain clinic told him that he had a 
predisposition towards developing fibromyalgia because of his 
other chronic pain problems that predated that period.  He 
stated that the pain affected his entire body and he found 
that after teaching for one day, he would go home and 
collapse and would not be able to work for four days.  He 
complained of neck pain, arm, leg, and torso pain.  The 
impression was that the veteran's clinical symptoms and 
physical findings seemed to be consistent with the definition 
of fibromyalgia.  Dr. S.R. noted that the veteran had 
presented for an evaluation of his fibromyalgia and a 
determination of the causality and its relationship to the 
1972 injury.  Dr. S.R. noted further that the records showed 
that the veteran had chronic neck, low back and left knee 
pain after his 1996 motor vehicle collision.  The veteran 
also indicated that he had chronic torso pain with pains in 
his arms and leg and cramping.  Dr. S.R. stated that from the 
description given by the veteran, it sounded as if the 
veteran might have developed fibromyalgia even prior to the 
1996 accident.  The collision in 1996 most likely made things 
worse or made him more symptomatic.  The physiatrist further 
noted that relying on the veteran's report of his condition 
and functional limitations it seemed that if he did not have 
fibromyalgia before 1996, he likely had a predisposition to 
developing it after the automobile accident in 1996 since he 
already had chronic pain problems with regard to his neck, 
thoracic and low back as well as extremity pain.  

There are VAMC outpatient reports of record, which show that 
the veteran was treated intermittently from March 1999 to 
June 2000 for fibromyalgia.  In an August 1999 report, it was 
noted that the veteran complained of pain "all over" which 
was improved with hot baths, massage therapy, sleep, 
Flexeril, and extra-strength Tylenol.  In the March and June 
2000 reports, it was noted that he had pain in the back from 
the neck down, aches in the legs and shooting pains in the 
legs and arms.  He reported that he would get muscle spasms 
in his hands, feet and right side of the abdomen.  The pain 
is helped with hot baths, rest and Flexeril.  In addition, in 
the June 2000 report, it was noted that the veteran had a 
stroke in 1998.  At that time he had weakness in the left arm 
and leg with slurring of speech.  At the time of the 
examination he only had slight leg weakness when he was 
tired.

In February 2000, in support of his claim, the veteran 
submitted a copy of an article entitled "Debate Over 
Fibromyalgia" which he felt supported his claim.  This 
article contains information about a particular fibromyalgia 
sufferer.  It provides that experts are unclear on "what 
brings on fibromyalgia, except that [it] is usually diagnosed 
after someone has been exposed to severe stress - either 
medical, such as infection, or emotional.  And...almost a third 
of his patients can trace back their symptoms to physical 
trauma, as in...a car accident."

In June 2000 the veteran proffered testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that 
the onset of his fibromyalgia was the 1972 head-on collision 
in Germany.  He was found to have had a broken back and neck 
and internal injuries that have continued.  Hearing 
Transcript (Tr.), p. 3.  He reported that he was treated at 
the VA acute pain clinic and was diagnosed with fibromyalgia 
in 1997.  Tr., p. 4.  He stated that the fibromyalgia 
affected his whole body.  He stated further that he had had 
symptoms of fibromyalgia since he got out of the service.  
Tr., p. 7.

In January 2001 B.Mc., M.D., a private physician examined the 
veteran.  Dr. Mc. noted the veteran's history and rendered an 
impression, in pertinent part, of fibromyalgia, broken back 
in a motor vehicle accident, and arthritis.

A VA examination for fibromyalgia was conducted in March 
2002.  The examiner noted that he had reviewed the claims 
file.  The veteran's chief complaint was chronic pain and 
fatigue from head to toe and the entire body with shooting 
pains all over the body on random locations.  He reported 
that all of his problems began in February 1972 following a 
head-on motor vehicle accident in Germany.  He stated that he 
had had chronic pain in his entire body since that time.  He 
stated that he became worse in 1996 and suddenly developed 
pains when he would cough and pain which would shoot down 
into his hands and numbness in his hands.  He was found to 
have "neck vertebrae that were twisted around in the neck 
and twisted around the nerves."  He stated that the pain had 
gotten worse in his neck and he was sent to Dr. J.W. for pain 
management in 1997.  Dr. J.W., he stated, diagnosed him with 
fibromyalgia.  He described that he had had five head-on 
collisions, which had occurred in 1955, 1956, 1958, 1972 and 
1996.  During the 1996 accident, he stated that he was in 
shock for one-and-a-half days and his body completely shut 
down; the doctor could find no injury.  He was not 
hospitalized and was sent home.  On examination, the examiner 
noted that the veteran did not appear to be in any distress.  
He walked comfortably down the hall to the examination room.  
He shook the examiner's hand freely, gestured freely and sat 
comfortably throughout the history without shifting position 
whatsoever.  It was further noted that the veteran had 
extreme and diffuse withdrawal pain to even the lightest skin 
touch anywhere on his body, particularly on the entire 
backside and on the upper extremities.  

The examiner opined that the veteran did not present with a 
classic picture of fibromyalgia.  He had withdrawn pain to 
light touch to the skin over virtually his entire body, which 
is not a characteristic of true fibromyalgia trigger points.  
Furthermore, he had significant joint pain and other 
abnormalities alleged that were not verifiable.  There was no 
true diagnostic picture for fibromyalgia.  He further opined 
that the veteran does not suffer from true fibromyalgia, in 
fact he had every suggestion of significant symptom 
magnification and supratentorial component to his pain that 
may or may not have anything whatsoever to do with trauma.  
The alleged multiple fractures and severe degenerative 
arthritis he claimed was throughout his body was not evident 
in the objective record and not verified by the past record 
and in fact was consistent with the supratentorial component.  
Even if he did have fibromyalgia, the evidence does not 
support that it is a result of a particular injury in 1972.

The examiner noted further that the veteran had a chronic 
pain syndrome of uncertain etiology with no specific 
diagnosis physically to account for all the symptoms he 
alleges.  Furthermore, he alleged serious injuries with 
multiple fractures, spinal fusion, and arthritis throughout 
his joints that were just simply not substantiated by the 
medical record at hand.  These all led to a question about 
the validity of the complaints and allegations.

VA outpatient treatment records dated in 2003 show the 
veteran was seen with complaints of chronic pain-
fibromyalgia.  Upon examination clinical 
impressions/assessments of fibromyalgia and chronic fatigue 
were rendered.

In June 2003 the Board remand ordered the RO to sent a 
development letter to the veteran consistent with the notice 
requirements of the VCAA.  It also ordered a review of the 
record again by the VA examiner who conducted the March 2002 
examination.  The examiner was to express an opinion as to 
whether or not his review of additional records would warrant 
a change in the opinion he had expressed in March of 2002.

In a July 2003 addendum to the March 2002 VA examination 
report, by the same examiner who conducted the examination in 
March 2002, it was noted that several hours had been spent 
reviewing the record.  Based upon his review, he noted that 
no change was warranted in the opinion he expressed in March 
2002, which was the veteran did not have symptoms of 
fibromyalgia.  However, he noted further that the veteran 
claimed in October 1996 to have had a significant 
exacerbation of pain from a motor vehicle accident that 
occurred in July 1996.  The examiner opined that it appeared 
that in addition to his previous opinion, many of the 
symptoms may very well have resulted from the motor vehicle 
accident that had occurred in July 1996.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied in this matter.

In June 2003 the RO provided notice to the veteran of the 
requirements for establishing entitlement to service 
connection.  In addition, the veteran was advised, by virtue 
of the April 1999 SOC, and SSOC dated in August 2003 of the 
pertinent law and what the evidence must show in order to 
substantiate his claim for entitlement to service connection 
on a direct or secondary basis.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that medical evidence was developed with 
respect to the veteran's claim, and that the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish service connection.  Further, the claims folder 
reflects that the August 2003 SSOC contained the new duty-to-
assist law and regulation and reasonable doubt regulation 
codified at 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  Moreover, in a September 2003 
letter/memorandum from the veteran's representative it was 
noted that there was no further evidence to submit [in 
reference to VCAA].  

In addition, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The veteran has been afforded a VA 
examination and an addendum to the VA examination has been 
issued.  The RO has also received VA outpatient treatment 
records on behalf of the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  The Board concludes that the notifications 
received by the appellant adequately complied with the VCAA 
and subsequent interpretive authority, and that he has not 
been prejudiced in any way by the notice and assistance 
provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  When there is 
aggravation of a non-service-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has also held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence presented by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

Having reviewed the complete record, the Board finds that the 
evidence of record demonstrates that the veteran's claimed 
fibromyalgia disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to the 
veteran's service-connected neck, low back or left knee 
disabilities.  In this case, the Board has found that the 
most probative evidence of record to be the veteran's service 
medical records, the various VAMC outpatient treatment 
reports, and the VA examination of March 2002 and the July 
2003 addendum. 

The veteran essentially contends that the onset of his 
claimed fibromyalgia was in service in 1972, when he was 
involved in an automobile accident and injured his neck, low 
back and left knee, among other things.  

Service medical records document no findings of fibromyalgia 
during active duty.  Service medical records do however 
document the automobile accident in February 1972 when the 
veteran suffered injury to his neck, low back and left knee.

There are VA outpatient treatment reports beginning in 1996 
which show that the veteran had symptoms consistent with 
fibromyalgia and that he actually had fibromyalgia; but, none 
of these reports establish a relationship between the 1972 
motor vehicle accident and the diagnosis of fibromyalgia, nor 
do the reports establish that the fibromyalgia is proximately 
due to the veteran's service-connected neck, low back and 
left knee disabilities.

The file contains conflicting medical evidence with regard to 
the nature and etiology of the veteran's claimed fibromyalgia 
disorder.  Dr. S.R. in 1999 found the veteran's clinical 
symptoms to be seemingly consistent with the definition of 
fibromyalgia.  He noted that based on the veteran's 
description of his symptoms, it sounded as if the veteran may 
have developed fibromyalgia even prior to the motor vehicle 
accident in 1996.  The Board places little probative value on 
Dr. S.R's opinion because although he noted that he reviewed 
medical records provided by the veteran, it is not known 
which, other than the 1976 records, he reviewed and he 
specifically stated that his opinions were based on the 
veteran's report of his condition and history.  There is no 
indication from a review of his report that he conducted a 
review of the veteran's postservice medical records or the 
claims folder.  His opinion is apparently based on the 
medical history as related by the veteran.  The Board notes 
that factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The VA examiner during the most recent VA examination in 
March 2002 expressed an opinion contrary to that of Dr. S.R. 
and prior VA treatment reports.  The Board, however, finds 
the March 2002 VA examination and opinion to be more 
probative because the examiner reviewed the claims folder, 
including Dr. S.R's consultation report.  In this regard, it 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Schoolman v. West, 12 Vet. 
App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Upon examination of the veteran in March 2002, the VA 
examiner opined that the veteran did not present with a 
classic picture of fibromyalgia.  He stated that there was no 
true diagnostic picture for fibromyalgia.  Furthermore, he 
questioned the validity of the veteran's complaints and 
allegations.  He opined that the veteran did not suffer from 
true fibromyalgia, in fact, he had every suggestion of 
significant symptom magnification and supratentorial 
component to his pain that may or may not have anything 
whatsoever to do with trauma.  He stated that the alleged 
multiple fractures and severe degenerative arthritis that the 
veteran claimed was throughout his body were not evident in 
the objective record and not verified by the past record.  He 
noted that even if the veteran did have fibromyalgia, the 
evidence does not support that it is a result of a particular 
injury in 1972.  He stated that the veteran had a chronic 
pain syndrome of uncertain etiology with no specific 
diagnosis, physically, to account for all the symptoms he 
alleged.  

Furthermore, in the addendum by the VA examiner, he found no 
change was warranted in his initial opinion expressed in 
March 2002 that the veteran did not have symptoms of 
fibromyalgia.

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  That is why the Board has accorded greater 
evidentiary weight to the VA examiner who reviewed the record 
and opined that the veteran did not have true fibromyalgia 
and even if he did, it was not related to the in-service 
injury.

As noted above, the veteran contends that his fibromyalgia 
resulted from his service-connected neck, low back and left 
knee disabilities.  However, there is no competent medical 
evidence establishing that fibromyalgia resulted from or was 
aggravated by his service-connected disabilities.  In fact, 
the only competent evidence is against his claim.  Moreover, 
some of the VAMC outpatient treatment record seem to 
associate the claimed fibromyalgia disorder with the motor 
vehicle accident which occurred during post-service in 1996.  
The July 1996 outpatient treatment record shows that the 
veteran was seen status post motor vehicle accident and 
complained of left upper quadrant pain and weakness of the 
right arm.  He was seen in September 1996 for complaints of 
low back pain associated with the motor vehicle accident in 
July 1996.  In October 1996 the veteran reported an 
exacerbation of pain at a motor vehicle accident in July 1996 
and was diagnosed with symptoms consistent with fibromyalgia.  
In fact, in that report it was noted that he was diagnosed 
previously with fibromyalgia, which was believed to be 
secondary to the motor vehicle accident.  In the July 1997 
VAMC outpatient treatment report, it was noted that the onset 
of fibromyalgia was with a motor vehicle accident.  On VA 
examination in January 1998 it was noted that the veteran had 
a history of fibromyalgia, which had been diagnosed in 1996 
following an automobile accident in 1996.

Such findings are competent evidence against the veteran's 
claim that his claimed fibromyalgia disorder resulted from 
his service-connected neck, low back and left knee 
disabilities, either proximately or through aggravation.  See 
38 C.F.R. §§ 3.306, 3.310; Allen, supra.  

Although the veteran may sincerely believe that his 
fibromyalgia is in some way related to his military service 
or proximately caused by his service-connected neck, low back 
and left knee disabilities, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, as to the etiology of disabilities.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In light of the above, the Board finds that the veteran's 
claim of service connection for fibromyalgia including as 
secondary to the neck, low back and left knee disabilities, 
must be denied.  

We have considered the doctrine of the benefit of the doubt, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find the evidence is in 
approximate balance so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
veteran's claimed fibromyalgia was not related to military 
service or proximately due to service-connected disabilities.  
Accordingly, the claim of entitlement to service connection 
for fibromyalgia including as secondary to the neck, low back 
and left knee disabilities is denied.




ORDER

Entitlement to service connection for fibromyalgia including 
as secondary to the service-connected neck, low back and left 
knee disabilities is denied.  




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



